DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 recite “wherein the second extension portion is spaced from each other”, the claims are indefinite because the limitation does not specify how or what the second extension portion is spaced from or in reference to what component. For the purpose of examination and to expedite prosecution the examiner will treat the limitation as “wherein the  first extension portion and the second extension portion are spaced from each other”. Appropriate correction is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mak et al. (US Pub. 2010/0053022, “Mak”), in view of Piazza et al. (US Pat. 9,263,798), further in view of Higaki et al. (US Pub. 2018/0006369, “Higaki”)
 
Regarding claim 1, Mak in figures 2 and 4 discloses a dual-band antenna (para. 31), comprises: a first conductive portion (coupling element 403) having a resonant cavity (see Fig. 4); a ground layer (ground plane 404); a ground portion (portion 403c) extending from the ground layer (404) toward the first conductive portion (403); a second conductive portion (PIFA element 401) extending from the ground layer (404) toward the first conductive portion (403); a third conductive portion (PIFA element 402) extending from the ground layer (404) toward the first conductive portion (403); wherein the second conductive portion (401) and the third conductive portion (402) are arranged symmetrically with respect to the ground portion (403c).
Mak does not disclose: wherein the ground portion is spaced from the first conductive portion; and a capacitor element bridging the first conductive portion with the ground portion and electrically connecting the first conductive portion with the ground portion.
However, the use of electronic components to bridge antenna components is well known in the art. For instance,  Piazza in figures 2, 3, and 11 teaches combination of active antenna elements and parasitic grounded elements in order to operate the antenna in multiple frequencies (as evident in figure 2). Accordingly, Piazza teaches a dual-band antenna wherein the ground portion (metal element 920 connected to ground/reflective layer 110, Fig. 2 and 11) is spaced from the first conductive portion (metal element 910); and a capacitor element (930) bridging the first conductive portion (910) with the ground portion (920) and electrically connecting the first conductive portion (910) with the ground portion (920).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the capacitor of Piazza to bridge the first conductive portion with the ground portion and electrically connecting the first conductive portion with the ground portion according to Mak to form the claimed invention in order to change the electrical length of the first conductive portion to act as a reflector or a director depending on the frequency of operation and the desired beam direction. (See Piazza 11:8-21 and 10:36-43)
Mak and Piazza do not disclose: wherein the second conductive portion comprises a first extension portion and a second extension portion, the first extension portion is parallel to the ground portion, the second extension portion extends toward the ground portion and comprises a first free end facing the ground portion, and the first free end is separated from the ground portion by a first interval in a first facing direction of the first end; wherein the third conductive portion comprises a third extension portion and a fourth extension portion, the third extension portion is parallel to the ground portion, and the fourth extension portion extends toward the ground portion and comprises a second free end facing the ground portion and the second free end is separated from the ground portion by a second interval in a second facing direction of the second end.
However, in the same field of endeavor, Higaki in figures 1, 3-4 and 6 teaches an antenna wherein the second conductive portion (antenna portion 4) comprises a first extension portion (41a) and a second extension portion (42a), the first extension portion (41a) is parallel to the ground portion (first conductor portion 21), the second extension portion (42a) extends toward the ground portion (21) and comprises a first free end facing the ground portion (21), and the first free end is separated from the ground portion (21) by a first interval in a first facing direction of the first end; wherein the third conductive portion (second antenna portion 4) comprises a third extension portion (41b) and a fourth extension portion (42b), the third extension portion (41b) is parallel to the ground portion (21), and the fourth extension portion (42b) extends toward the ground portion (21) and comprises a second free end facing the ground portion (21) and the second free end is separated from the ground portion (21) by a second interval in a second facing direction of the second end.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the second conductive portion and third conductive portions wherein free ends are separated by intervals from the ground portion of the antennas according to Mak as modified above using Higaki’s teachings to form the claimed invention so that the conductive portions can be capacitively coupled to each other in order to modify the current patterns in the conductors and change the impedance matching according to the desired frequency of operation. (Please see Higaki para. 41-48)

 Regarding claim 11, Mak in figures 2 and 4 discloses an antenna module, comprises: a substrate (PCB 405); and a dual-band antenna (para. 31) disposed on the substrate (405) and comprising: a first conductive portion (coupling element 403) having a resonant cavity (see Fig. 4); a ground layer (ground plane 404); a ground portion (portion 403c) extending from the ground layer (404) toward the first conductive portion (403); a second conductive portion (PIFA element 401) extending from the ground layer (404) toward the first conductive portion (403); and a third conductive portion (PIFA element 402) extending from the ground layer (404) toward the first conductive portion (403); wherein the second conductive portion (401) and the third conductive portion (402) are arranged symmetrically with respect to the ground portion (403c).
Mak and Piazza do not disclose: wherein the second conductive portion comprises a first extension portion and a second extension portion, the first extension portion is parallel to the ground portion, the second extension portion extends toward the ground portion and comprises a first free end facing the ground portion, and the first free end is separated from the ground portion by a first interval in a first facing direction of the first end; wherein the third conductive portion comprises a third extension portion and a fourth extension portion, the third extension portion is parallel to the ground portion, and the fourth extension portion extends toward the ground portion and comprises a second free end facing the ground portion and the second free end is separated from the ground portion by a second interval in a second facing direction of the second end.
However, in the same field of endeavor, Higaki in figures 1, 3-4 and 6 teaches an antenna wherein the second conductive portion (antenna portion 4) comprises a first extension portion (41a) and a second extension portion (42a), the first extension portion (41a) is parallel to the ground portion (first conductor portion 21), the second extension portion (42a) extends toward the ground portion (21) and comprises a first free end facing the ground portion (21), and the first free end is separated from the ground portion (21) by a first interval in a first facing direction of the first end; wherein the third conductive portion (second antenna portion 4) comprises a third extension portion (41b) and a fourth extension portion (42b), the third extension portion (41b) is parallel to the ground portion (21), and the fourth extension portion (42b) extends toward the ground portion (21) and comprises a second free end facing the ground portion (21) and the second free end is separated from the ground portion (21) by a second interval in a second facing direction of the second end.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the second conductive portion and third conductive portions wherein free ends are separated by intervals from the ground portion of the antennas according to Mak as modified above using Higaki’s teachings to form the claimed invention so that the conductive portions can be capacitively coupled to each other in order to modify the current patterns in the conductors and change the impedance matching according to the desired frequency of operation. (Please see Higaki para. 41-48)

Regarding claims 2 and 12, Mak in figures 2 and 4 discloses a dual-band antenna wherein the first conductive portion 403 has a lateral surface (top surface of 403), the resonant cavity comprises a first extension slot and a second extension slot (see slots inside 403b), the first extension slot extends along a first direction, and the second extension slot extends along a second direction, wherein the first direction and the second direction run along the same axis in direction opposite to one another. (See figure 4, item 403)

Regarding claims 3 and 13, Mak in figures 2 and 4 discloses a dual-band antenna wherein first extension slot and the second extension slot are substantially collinear. (See item 403)

Regarding claims 4 and 14, Mak in figures 2 and 4, item 403a discloses a dual-band antenna wherein the resonant cavity further comprises a third extension slot (see slot opening of item 403a) extending from the first extension slot and the second extension slot (lateral slots perpendicular to the top opening of 403a) along a third direction to the lateral surface (top surface of 403a), and the first direction is perpendicular to the third direction.

Regarding claims 5 and 15, Mak in figures 2 and 4 discloses a dual-band antenna wherein the structure of the first conductive portion (401) is a symmetric structure with respect to the ground portion (403c).

Regarding claims 6 and 16, Mak as modified, in view of Higaki (see figures 1, 3-4 and 6) teaches an antenna wherein the second conductive portion (antenna portion 4) is connected to the first extension portion (41a), and the fourth extension portion (42b) is connected to the third extension portion (41b). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the second conductive portion and third conductive portions of the antenna according to Mak as modified above using Higaki’s teachings to form the claimed invention so that the conductive portions can be capacitively coupled to each other in order to modify the current patterns in the conductors and change the impedance matching according to the desired frequency of operation. (Please see Higaki para. 41-48)

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mak, as modified, and as applied to claims 1 and 11 above, in view of Masuda (US Pub. 2002/0024466).

Regarding claims 8 and 18, Mak as modified, does not explicitly disclose wherein the  first extension portion and the second extension portion are spaced from each other, and the third extension portion and a fourth extension portion are spaced from each other.
However, Mak in paragraph 27 teaches that in this type of structures a variety of designs can be used, and each system can be adapted to perform in specific bands and employ different dimensions. Thus, one of skill in the art would have employed Mak teachings to shorten the length and/or design of the conductive portions and arrive to the claimed invention. 
Moreover, Masuda in figure 18B teaches an antenna wherein extension portions have the ability to be spaced from each other. (See Para. 90: a chip capacitor C2 divides the elongate pattern into two parts)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the extension portions spaced from each other as taught by Masuda in the antenna according to Mak, Piazza and Higaki to form the claimed invention because placing a chip capacitor C2, which provides capacitance, in this way helps shorten the path length of each antenna pattern. This helps reduce the area of the region that needs to be secured for each antenna pattern and thereby make the antenna as a whole compact. (Masuda Para. 90)

Regarding claims 9 and 19, Mak as modified does not disclose wherein the dual-band antenna further comprises a first capacitor element and a second capacitor element, the first extension is connected with the second extension portion by the first capacitor element, and the third extension is connected with the fourth extension by the second capacitor element.
However, Masuda in figure 18B teaches an antenna wherein extension portions are connected by capacitor elements to each other. (See also Para. 90)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the extension portions connected by capacitors to each other as taught by Masuda in the antenna according to Mak, Piazza and Higaki to form the claimed invention because placing a chip capacitor C2, which provides capacitance, in this way helps shorten the path length of each antenna pattern. This helps reduce the area of the region that needs to be secured for each antenna pattern and thereby make the antenna as a whole compact. (Masuda Para. 90)

Regarding claims 10 and 20, Mak in figure 4 discloses an antenna wherein the second conductive portion (401) further comprises a fifth extension portion (portion of 401 closer to 403c), the fifth extension portion extends from the first extension portion (feed portion) toward the ground portion (403c), the third conductive portion (402) further comprises a sixth extension (portion of 402 closer to 403c), and the fifth extension portion extends from the third extension portion toward the ground portion. (See Figure 4). 
Moreover, Mak in paragraph 27 teaches that in these types of structures a variety of designs can be used, and each system can be adapted to perform in specific bands and employ different dimensions. Thus, one of skill in the art would have employed Mak teachings to add/modify extension portions and arrive to the claimed invention. 

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 6 and 16 respectively).
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, even though Higaki teaches extension portions connected to each other and separated by intervals from the ground portion, the examiner did not find reasons to modify Higaki to break down the extension portions in sub-extension portions so that  “the second extension portion comprises a first sub-extension portion and a second sub-extension portion connected to the first sub-extension portion, the first sub-extension portion is parallel to the ground portion, the second sub-extension portion extends from the first sub-extension portion toward the ground portion, the fourth extension portion comprises a third sub-extension portion and a fourth sub-extension portion connected to the third sub-extension portion, the third sub-extension portion is parallel to the ground portion, and the fourth sub-extension portion extends from the third sub-extension portion toward the ground portion”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845